                     1   Diane Aqui (SBN 217087)
                         daqui@smithdollar.com
                     2   SMITH DOLLAR PC
                         418 B Street, Fourth Floor
                     3   Santa Rosa, CA 95401
                         T: (707) 522-1100
                     4   F: (707) 522-1101

                     5   Attorneys for Plaintiffs

                     6   Karen C. Marchiano (SBN 233493)
                         karen.marchiano@dlapiper.com
                     7   DLA PIPER LLP (US)
                         2000 University Avenue
                     8   East Palo Alto, CA 94303
                         T: (650) 833-2170
                     9   F: (650) 833-2001

                    10   Attorneys for Defendants

                    11                                UNITED STATES DISTRICT COURT
                                                    NORTHERN DISTRICT OF CALIFORNIA
                    12
                    13   SCOTT W. JEFFERY; ELIAS GARCIA;                         CASE NO. 4:19-CV-05647-HSG
                         MARIA G. MARAVILLA; DAVID
                    14   GUTIERREZ; AHMAD ELSAYED; NEIL                       JOINT STIPULATION AND
                         MICHELL; AND JACQUELINE DUENAS,                      ORDER TO CONTINUE DATE FOR
                    15                                                        CASE MANAGEMENT
                                                    Plaintiffs,               CONFERENCE
                    16          v.
                    17
                         DRIVEN BRANDS, INC.; MAACO
                    18   ENTERPRISES, INC.; MAACO                             Action Filed:    September 9, 2019 Trial:
                         FRANCHISING, INC.; MAACO                             None Set
                    19   FRANCHISING, LLC; AND DOES 1-50,
                         INCLUSIVE,
                    20
                    21                              Defendants.

                    22
                    23          Pursuant to Civil L.R. 6-2, Plaintiffs Scott W. Jeffery, Elias Garcia, Maria G. Maravilla,

                    24   David Gutierrez, Ahmad Elsayed, Neil Michell, and Jacqueline Duenas (“Plaintiffs”) and

                    25   Defendants Driven Brands, Inc., Maaco Enterprises, Inc., Maaco Franchising, Inc. and Maaco

                    26   Franchising, LLC (“Defendants”), acting by their undersigned counsel, stipulate and request as

                    27   follows:

                    28
DLA PIPER LLP (US)                                                     JOINT STIPULATION AND ORDER TO CONTINUE CMC
   EAST PALO ALTO                                                                          CASE NO. 4:19-CV-05647-HSG
                         EAST\170589138.1
                     1           WHEREAS, on September 9, 2019, Plaintiffs filed their Complaint in this action (Dkt. 1);

                     2           WHEREAS, on October 22, 2019, Defendants filed a Motion to Dismiss or, in the

                     3   Alternative, for a More Definite Statement, seeking to dismiss all of Plaintiffs’ claims in the

                     4   Complaint (the “Motion to Dismiss”) (Dkt. 19);

                     5           WHEREAS, the Motion to Dismiss is set for hearing on March 5, 2020 (Dkt. 21), the first

                     6   date available on the Court’s calendar;

                     7           WHEREAS, the Case Management Conference is set for December 17, 2019, with the

                     8   Case Management Statement due by December 10, 2019 (Dkt. 17);

                     9           WHEREAS, because the hearing on the Motion to Dismiss will not take place until

                    10   March 5, 2020, and many of the issues to be included in the Case Management Statement and

                    11   discussed at the Case Management Conference, including the factual and legal issues in dispute

                    12   and the scope of discovery, may be impacted by the Motion to Dismiss, the parties stipulate and

                    13   request to continue the date for the Case Management Conference to March 5, 2020 (the date for

                    14   the hearing on the Motion to Dismiss);

                    15           WHEREAS, the parties further stipulate and request that (1) the corresponding date to file

                    16   the Rule 26(f) Report, complete initial disclosures, and file the Case Management Statement be

                    17   continued to February 27, 2020 (seven days prior to the date requested to be set by the Court for

                    18   the Case Management Conference); and (2) the corresponding date to meet and confer regarding

                    19   initial disclosures, early settlement, ADR process selection, and the discovery plan, as well as the

                    20   date for filing ADR Certification, be continued to February 13, 2020 (twenty-one days prior to the

                    21   date requested to be set by the Court for the Case Management Conference);

                    22           WHEREAS, there have been no previous changes to the date for the Case Management

                    23   Conference or the other dates;

                    24           WHEREAS, the continuation of the date of the Case Management Conference and the

                    25   other dates will not otherwise affect the schedule for the case because the schedule has not yet

                    26   been set; and

                    27           WHEREAS, based on the foregoing, good cause exists for the parties’ request to change

                    28   the date for the Case Management Conference and the other dates.
                                                                           2
DLA PIPER LLP (US)                                                      JOINT STIPULATION AND ORDER TO CONTINUE CMC
   EAST PALO ALTO
                                                                                            CASE NO. 4:19-CV-05647-HSG
                         EAST\170589138.1
                     1           NOW THEREFORE, the parties STIPULATE as follows:

                     2           1.         The Case Management Conference is continued to March 5, 2020;

                     3           2.         The date to file the Rule 26(f) Report, complete initial disclosures, and file the Case

                     4   Management Statement is continued to February 27, 2020 (seven days prior to the date requested

                     5   to be set by the Court for the Case Management Conference); and

                     6           3.         The date to meet and confer regarding initial disclosures, early settlement, ADR

                     7   process selection, and the discovery plan, as well as the date for filing ADR Certification, is

                     8   continued to February 13, 2020 (twenty-one days prior to the date requested to be set by the Court

                     9   for the Case Management Conference).

                    10    IT IS SO STIPULATED.

                    11    DATED: November 26, 2019                        By: /s/ Diane Aqui
                                                                             DIANE AQUI
                    12                                                       SMITH DOLLAR PC

                    13                                                    Attorneys for Plaintiffs Scott W. Jeffery, Elias
                                                                          Garcia, Maria G. Maravilla, David Gutierrez, Ahmad
                    14                                                    Elsayed, Neil Michell, and Jacqueline Duenas

                    15    DATED: November 26, 2019

                    16                                                    By: /s/ Karen C. Marchiano
                                                                             KAREN C. MARCHIANO
                    17                                                       DLA PIPER LLP (US)
                    18                                                    Attorneys for Defendants Driven Brands, Inc.,
                                                                          Maaco Enterprises, Inc., Maaco Franchising, Inc.,
                    19                                                    and Maaco Franchising, LLC
                    20
                    21                                        Local Rule 5-1(i)(3) Attestation
                    22       Pursuant to Local Rule 5-1(i)(3), I hereby attest that the concurrence in the filing of this
                    23   document has been obtained from the other signatory (Diane Aqui).
                    24
                                                                           By: /s/ Karen C. Marchiano
                    25
                    26
                    27
                    28
                                                                               3
DLA PIPER LLP (US)                                                         JOINT STIPULATION AND ORDER TO CONTINUE CMC
   EAST PALO ALTO
                                                                                               CASE NO. 4:19-CV-05647-HSG
                         EAST\170589138.1
                     1                                                  ORDER

                     2           Pursuant to stipulation and for good cause shown, IT IS HEREBY ORDERED:

                     3           1.         The Case Management Conference is continued to March 5, 2020 at 2:00 p.m.;

                     4           2.         The date to file the Rule 26(f) Report, complete initial disclosures and file the Case

                     5   Management Statement is continued to February 27, 2020 (seven days prior to the date set by the

                     6   Court for the Case Management Conference); and

                     7           3.         The date to meet and confer regarding initial disclosures, early settlement, ADR

                     8   process selection and the discovery plan, as well as the date for filing ADR Certification, is

                     9   continued to February 13, 2020 (twenty-one days prior to the date set by the Court for the Case

                    10   Management Conference).

                    11
                    12   DATED: November 27, 2019

                    13
                                                                          HONORABLE HAYWOOD S. GILLIAM, JR.
                    14                                                    UNITED STATES DISTRICT JUDGE

                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
                                                                               4
DLA PIPER LLP (US)                                                          JOINT STIPULATION AND ORDER TO CONTINUE CMC
   EAST PALO ALTO
                                                                                                CASE NO. 4:19-CV-05647-HSG
                         EAST\170589138.1
